FILED
                                                                 COURT OF APPEALS DIV I
                                                                  STATE OF WASIIINGT0:4

                                                                  2617 APR 24 AN 8:145


     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

ELIAS HAYDARI and AMIR
BAHANDARI,                                       No. 74871-8-1

                      Respondents,               DIVISION ONE

       V.                                        UNPUBLISHED OPINION

CONCEPCION HERMOSILLO                            FILED: April 24, 2017
AZADMANESH,

                      Appellant.


      LEACH,J. —After Elias Haydari and Amir Bahandari purchased Concepcion

Hermosillo's1 home at a trustee's nonjudicial foreclosure sale, she refused to

move. Haydari and Bahandari filed an unlawful detainer action, and the trial court

granted a writ of restitution. Hermosillo appeals this decision. Because she fails

to show an issue of fact about Haydari and Bahandari's right to possession, we

affirm and remand.

                                       FACTS

      We have described the facts about the foreclosure in the companion case,

Hermosillo v. Quality Loan Service Corp. of Washington, No. 75020-8-1.

       After a lender foreclosed on Hermosillo's property, Haydari and Bahandari

purchased the property at a trustee's sale. Three days later, they had a notice to



       1 We refer to the appellant as Hermosillo consistent with the parties' briefing.—
 No. 74871-8-1 /2


 vacate served on Hermosillo. But she continued to occupy the premises. Nearly

 two months later, Haydari and Bahandari filed an unlawful detainer action to evict

 Hermosillo.

        They attached the trustee's deed to their complaint. The trustee's deed

 identified Fidelity National Title Co. of Washington as the original trustee and

 Quality Loan Service Corp. of Washington as the current trustee.

        After a show cause hearing, a court commissioner ruled in favor of Haydari

 and Bahandari. She denied Hermosillo's request for a jury trial, entered findings

• of fact and conclusions of law, and ordered the court clerk to issue a writ of

 restitution directing the sheriff to deliver possession of the property to Haydari and

 Bahandari.      The    commissioner     later denied     Hermosillo's    motion for

 reconsideration.

        A King County Superior Courtjudge stayed the writ of restitution conditioned

 on Hermosillo posting a supersedeas bond in the amount of $37,500. Hermosillo

 deposited the $37,500 and then appealed the order for the writ of restitution and

 denying her request for a jury trial.

                              STANDARD OF REVIEW

        The purchaser at a trustee's -sale may file a statutory unlawful detainer

 action to resolve the right to possession of property.2 This action provides a

 summary process for resolving a dispute about the right to possession of property




        2 RCW 61.24.060(1).
No. 74871-8-1 / 3


purchased.3 At the beginning of this action or anytime later in the proceedings, the

purchaser may ask the court for a writ of restitution restoring to it possession of the

property.4 A purchaser who wants a writ of restitution must schedule a show cause

hearing.5 At the show cause hearing, the court decides if the purchaser has shown

that no substantial issue of material fact exists about its right to possession.6 If so,

the court grants this relief. If not, the court sets the case for trial unless the court

decides the purchaser has no legal right to the relief requested and dismisses the

case.7

         On appeal, we review the record to decide whether an issue of fact exists

about the purchaser's right to possession. If not, we will affirm the trial court's

decision restoring possession. If the record shows a material issue of fact, we will

reverse and remand for trial, unless we decide that the purchaser has no right to

the legal relief requested.5

                                     ANALYSIS

         Hermosillo contends that Haydari and Bahandari are not entitled to

possession. She also claims a right to a jury trial in this case.




      3 Munden v. Hazelrigq, 105 Wash. 2d 39, 45, 711 P.2d 295 (1985); RCW
59.12.030.
      4 RCW 59.12.090.
      5 Indigo Real Estate Servs., Inc. v. Wadsworth, 169 Wn. App. 412,421, 280
P.3d 506 (2012).
      6 RCW 59.18.380.
      7 RCW 59.18.380.
      8 RCW 59.18.380.



                                          -3-
No. 74871-8-1 /4


       First, Hermosillo asserts that the trustee's deed to Haydari and Bahandari

did not show compliance with the deeds of trust act (DTA).° The trustee's deed

identified Quality as the current trustee and stated that the deed of trust named

Fidelity National as the original trustee. It did not explain how Quality became the

successor trustee. Hermosillo claims that without information in the deed showing

how Quality became the lawful trustee, one cannot know whether this sale was a

valid sale under the DTA.

       Haydari and Bahandari respond that the trustee's deed contained sufficient

recitals and is prima facie evidence of compliance with the DTA.               RCW

61.24.040(7) states,

      [T]he trustee shall execute to the purchaser its deed; the deed shall
      recite the facts showing that the sale was conducted in compliance
      with all of the requirements of this chapter and of the deed of trust,
      which recital shall be prima facie evidence of such compliance and
      conclusive evidence thereof in favor of bona fide purchasers and
      encumbrancers for value.

Haydari and Bahandari assert that a statement that Quality is the current trustee

is sufficient. We agree.

       Hermosillo relies on Division Two's decision in Albice v. Premier Mortaage

Services of Washington.1° Albice stated, "Legal conclusions without supporting

facts are insufficient to demonstrate that the sale complied with all the statutory

procedural protections."11     In that case, a conclusory statement that all


      9 Ch. 61.24 RCW.
     1° 157 Wash. App. 912, 239 P.3d 1148(2010), affd, 174 Wash. 2d 560, 276 P.3d
1277(2012).
     11 Albice, 157 Wash. App. at 924.
No. 74871-8-1 / 5


requirements of the DTA had been complied with made it impossible to determine

whether the sale in fact complied with the DTA.12 The recitals were insufficient

because they did not include any information about the six continuances that

postponed the sale beyond the period allowed by the DTA.13 The court was

"unwilling to accept a trustee's legal conclusions contrary to the actual facts of the

foreclosure process as conclusive evidence where an accurate reporting of the

facts would have shown the legal conclusions to be incorrect."14

       This case is not like Albice. Here, the deed stated that Quality was the

trustee. Hermosillo does not provide any evidence to contradict that recital. Nor

does she cite any case supporting her claim that the deed must recite how Quality

came to be trustee.

       Moreover, she does not deny that Haydari and Bahandari are bona fide

purchasers (BFPs). RCW 61.24.040(7) states that the recitals in the trustee's

deed provide conclusive proof of compliance in favor of BFPs.15 On appeal, the

Supreme Court in Albice decided that the purchaser was not a BFP and thus could

not benefit from BFP protection.16 "[I]ri considering whether a person is a BFP, we

ask (1) whether the surrounding events created a duty of inquiry, and, if so,

(2) whether the purchaser satisfied that duty."17 Here, the deed stated that Quality

was the current trustee. This is not misleading or inconsistent with any other

       12 Albice, 157 Wash. App. at 923.
       13 Albice, 157 Wash. App. at 922-23.
       14 Albice, 157 Wash. App. at 925.
       15 RCW 61.24.040(7).
       16 Albice, 174 Wash. 2d at 573.
       17 Albice, 174 Wash. 2d at 573.



                                         -5-
No. 74871-8-1 /6


recital. Thus, Haydari and Bahandari had no reason to question that recital or

investigate further. The absence of facts explaining how Fidelity ceased to be the

trustee and Quality became the successor trustee did not create a duty to inquire.

           Next, Hermosillo challenges the commissioner's denial of her request for a

jury trial. She claims RCW 59.12.130 entitles her to a jury trial on Haydari and

Bahandari's right to possession claim. RCW 59.12.130 states, "Whenever an

issue of fact is presented by the pleadings it must be tried by a jury." At the show

cause hearing, Hermosillo had the opportunity to introduce some evidence to show

the recitals in the trustee's deed were false. She did not. Because she failed to

contradict the recitals, she did not create an issue of fact, and the commissioner

correctly denied her request for a jury trial.

           For the first time in her reply brief, Hermosillo lists, without argument,

several items in the record, including pleadings submitted to the trial court, that

she claims raise issues of fact. "Passing treatment of an issue or lack of reasoned

argument is insufficient to merit judicial consideration."18 Further, "trial court briefs

cannot be incorporated into appellate briefs by reference."18 In addition, we

generally do not consider arguments raised for the first time in a reply brief.20 For

these reasons, we decline to consider whether these documents create an issue

of fact.



        Holland v. City of Tacoma, 90 Wash. App. 533, 538, 954 P.2d 290(1998).
       18
        Holland, 90 Wash. App. at 538.
       19
       20
        Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d
549(1992).

                                          -6-
No. 74871-8-1 / 7


       Finally, Hermosillo contends that Haydari and Bahandari acquired the

property subject to the outcome in the companion case. But that case involved

only a civil action for damages under the Consumer Protection Act.21 The sole

question here is right to possession.22 And while a party in an unlawful detainer

action may raise a counterclaim "that will void the sale and thus destroy any right

to possession in the purchaser at that sale," a Consumer Protection Act claim does

not directly relate to the question of possession.23 And we rejected Hermosillo's

arguments in the companion case about the lender's authority to foreclose.24

       The trial court properly ordered a writ of restitution and denied Hermosillo's

request for a jury trial.

        Haydari and Bahandari seek damages caused by this appeal, citing RCW

59.12.100 and RAP 8.1(c) as authority for their request. They must seek this relief

in the trial court on remand.




       21Ch. 19.86 RCW.
      22 Savings Bank of Puget Sound v. Mink, 49 Wash. App. 204, 208-09, 741
P.2d 1043(1987).
      23 See Savings Bank, 49 Wash. App. at 209.
      24 Hermosillo v. Quality Loan Serv. Corp., No. 75020-8-1.



                                        -7-
No. 74871-8-1/ 8


                                CONCLUSION

      Hermosillo does not create an issue of fact about the respondents' right to

possession. We affirm the trial court and remand for a determination of damages.




WE CONCUR:




                                      -8-